DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on July 15, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1, at lines 1 and 2, recites “low density web polyolefin material”. However, the recitation should be - - low density web of polyolefin material - -.
Claims 2-13 are objected to because of the following informalities:  The claims begin with “A method”, but should begin with - - The method - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the claim recites “A method for producing a material comprising a perforated low density web polyolefin material (20) having a thickness of at least 0.20 mm”.  The limiting effect of the recitation is unclear.  It is not clear whether the intent is to recite that the produced “material” has a thickness of at least 0.20 mm or whether the “perforated low density web [of] polyolefin material” has a thickness of at least 0.20 mm.  Appropriate correction and clarification is required. 
Further, as similar limitations are set forth in the remainder of the claim, it is not clear whether the thickness limitation set forth in the preamble is necessarily required or whether the recited thickness is an intended use limitation.  The body of the claim begins with “providing a layer of low density material comprising a polyolefin…”  It is not clear whether this is the low density web of polyolefin recited in the preamble.  The claim then goes on to recite “processing the low density material (20)”.  However, it is not clear whether this is the provided material in the previous step or whether something else is intended. Appropriate correction and clarification is required. 
Further still, the “providing” step specifies that the “low density material” has a maximum total weight of 75 grams/m2 or lower.  As such, “low” is not considered to be indefinite in this context because “low” is reasonably defined as having a basis weight of 75 gsm or less.  However, it is not clear whether this applies to the “low density web [of] polyolefin material”.  
The scope(s) of these similar, yet different recitations in the claim, “low density web [of] polyolefin material (20)”, “layer of low density material comprising a polyolefin material” and “the low density material (20)” becomes further unclear in view of dependent claims 7-10.  Claim 7 recites “the low density material (20)” comprises a layer of closed cell foamed polymer material.  It is not clear whether the foam of claim 7 is included in the thickness and/or the basis weight limitations set forth in claim 1 or whether it is something additional that is added to the starting 
Claim 1 ends with “the low density polymer material”.  This recitation lacks antecedent basis in the claims.  It is not clear whether this is referring to the low density web of polyolefin material or whether something else is intended.  Appropriate correction and clarification is required.
Claim 5 recites “the output material”. There is insufficient antecedent basis for the limitation in the claims.  It is not clear whether this is the output material from the rollers or whether something else is intended.  Appropriate correction and clarification is required.
As to claim 9, the claim recites “a further layer of low density material”.  It is not clear whether this is necessarily the same “low density material” of claim 1 or whether other materials may be employed.  As such, “low density”, in this context, is a relative term whose meets and bounds cannot be determined because it is not clear whether it is to have a basis weight of 75 gsm or less.
Claim 11 recites the “the contact areas (10) and/or the contact faces are offset”.  The limiting effect of the recitation is unclear.  It is not clear whether “offset” means the contact areas and contact faces are offset relative to each other or are offset relative to the machine direction or whether offset is being used as a synonym for “having a longitudinal median plane (M) inclined with respect to a machine direction”.  Appropriate correction and clarification is required.
Claim 12, recites “preferably sinusoidal”.  The language “preferably” raises a question of scope since it is not clear whether this limitation must be present to meet the claim.  
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi (WO 2005/011936) in view of Harumoto et al. (WO 2014/023090).
Regarding claims 1 and 13, Cecconi teaches a method for producing a material comprising a perforated web of material (Abstract) comprising the step of providing a layer of web material and processing the material between two rollers pressing onto each other (Figures 1 and 6; first roller (7) and second roller (9)) to obtain a perforated web material (Abstract; page 2, lines 2-32; page 3, lines 2-32), wherein a first roller (7) has protrusions/protuberances/points (13) to perforate the material (Figure 1; page 4, lines 26-30; page 6, lines 26-32), and a second 
Cecconi teaches the material may be a non-woven web (page 1, lines 4-17; page 5, line 30- page 6, line 3; claim 13), but does not teach the non-woven material is a low density web of polyolefin material having a thickness of at least 0.20 mm and a maximum total weight per square meter of 75 gsm or less.  However, Harumuto et al. teach an analogous method wherein a non-woven low density web of polyolefin material utilized for analogous applications (page 1, lines 5-15; page 2, lines 1-21) has a thickness of at least 0.20 mm and a maximum total weight per square meter at values within the claimed range of 75 gsm or less (page 16, page 19, lines 1-10 and 22-31, page 30, lines 9-12; Tables 1, 2 and 3).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cecconi and Harumuto et al. and to have utilized a low density web of polyolefin material having a thickness of at least 0.20 mm and a maximum total weight per square meter of less than 75 gsm in the method of Cecconi, as suggested by Harumuto et al., for the purpose, as suggested 
As to claim 2, Cecconi suggests values wherein an area of the recesses is at least equal to or greater than an area of the contact areas (Figure 6; page 5, lines 8-13).
As to claim 3, Cecconi teaches the projections (15) are annular and go around roller (9) and further teach that width of these projections is relatively small (Figure 3; Figure 4; page 5, lines 3-20; page 6, lines 4-17). In context, these relative dimensions suggest and/or render prima facie obvious longitudinal values (e.g. going around the circumference of the roller) that are at least four times greater than a maximum transverse direction (e.g. width of projection (15)).
As to claim 5, Cecconi teaches the thickness of the material fed into the rolls is equal to or greater than the output materials (page 2, lines 2-32, “thickness…not reduced, except to a modest extent”).
As to claim 6, Cecconi teaches the height of the protuberances (13) range from 0.2 mm to 3 mm (page 6, lines 13-15) and the Harumuto et al. teach analogous thicknesses of the web material that is greater than 0.2 mm as set forth above.  The overlapping ranges of thicknesses renders the claimed relationship prima facie obvious.   
As to claim 11, Cecconi teaches the contact faces of the first roller are offset (page 5, lines 3-11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cecconi (WO 2005/011936) in view of Harumoto et al. (WO 2014/023090), as applied to claims 1-3, 5, 6, 11 and 13 above, and further in view of Noel (US 2006/0184150).
As to claim 4, the combination teaches the method set forth above.  Cecconi does not teach the web material is a hydrophobic material.  However, Noel teaches an analogous method 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cecconi and Noel and to have utilized a hydrophobic material as the low density web material in the method of Cecconi, as suggested by Noel, for the purpose, as suggested by Noel, of facilitating capture of fluid.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cecconi (WO 2005/011936) in view of Harumoto et al. (WO 2014/023090), as applied to claims 1-3, 5, 6, 11 and 13 above, and further in view of Liu (US 2005/0234414).
As to claim 7, the combination teaches the method set forth above.  Cecconi does not teach the web material comprises a layer of closed cell foamed polymer material.  However, Liu teaches an analogous method wherein a layer of closed cell foam is added to the web of material (paragraphs [0038], [0039] – nonwoven topsheet; paragraphs [0056]-[0058])
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cecconi and Liu and to have utilized a closed cell foam material in the method of Cecconi, as suggested by Liu, for the purpose, as suggested by Liu, of providing an additional layer that is capable of accepting, storing or immobilizing body exudates.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi (WO 2005/011936) in view of Harumoto et al. (WO 2014/023090), as applied to claims 1-3, 5, 6, 11 and 13 above, and further in view of McCormick (US 2012/0316532).
As to claims 8-10, the combination teaches the method set forth above.  Cecconi does not teach the application of free fibers with a further layer of low density material or that the 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cecconi with McCormick and to have utilized free fibers on the layer of low density material, as well as an additional layer of low density material, as well as hydrophilic fibers, in the method of Cecconi, as suggested by McCormick, for the purpose, as suggested by the references, of utilizing layer configurations known in the art to be effective for use as in a hygienic/sanitary article (e.g. as a multilayered topsheet)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cecconi (WO 2005/011936) in view of Harumoto et al. (WO 2014/023090), as applied to claims 1-3, 5, 6, 11 and 13 above, and further in view of Stone et al. (US 2012/0273997). 
As to claim 12, the combination teaches the method set forth above.  Cecconi does not teach the contact areas follow a non-rectilinear profile.  However, Stone et al. teach an analogous method the contact areas follow a non-rectilinear profile (e.g. wave, other specific pattern designs – paragraph [0057]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cecconi and Stone et al. and to have utilized contact areas having a non-rectilinear profile in the method of Cecconi, as suggested by Stone et al., for the purpose, as suggested by Stone et al., of providing a portion that stands out visually from and/or has a different hand feel when touched relative to the remainder of the web.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742